United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 28, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-50199
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus


     JESSE YBARRA-RODRIGUEZ,

                                          Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. P-00-CR-360-1



Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Jesse Ybarra-Rodriguez appeals his convictions for possession

of marihuana with the intent to distribute and carrying a firearm

in relation to a drug-trafficking offense.      He argues that the

evidence was insufficient to support these convictions.

     Agents found footprints and other evidence of drug-trafficking


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
near the virtually no longer used railroad track in open country

not far from the border; one set of footprints later was found to

be consistent with the shoes worn by Ybarra-Rodriguez.             Other

agents later that day observed Ybarra-Rodriguez and a co-defendant

driving northbound on the railroad track in a specially-equipped

truck owned by Ybarra-Rodriguez; at a point between where the

agents initially saw the truck (and it failed to stop despite the

agents’ efforts) and where it was eventually stopped, bundles of

marihuana were found scattered alongside the track in an area not

visible from the road.    Although agents found no marihuana in the

truck, a drug-detecting dog alerted to a toolbox in the truck, and

other tests detected marihuana residue inside the toolbox.              The

evidence against Ybarra-Rodriguez is largely circumstantial, but

knowledge and possession may be shown by circumstantial evidence.

See United States v. Rodriguez, 993 F.2d 1170, 1175-76 (5th Cir.

1993).   Because a rational trier of fact could have found the

essential elements of the crime proven beyond a reasonable doubt,

we conclude that the evidence was sufficient to support this

conviction.   See United States v. Brito, 136 F.3d 397, 408 (5th

Cir. 1998).

     Ybarra-Rodriguez    also   challenges   his   conviction   under    18

U.S.C. § 924(c) for carrying a firearm in relation to a drug-

trafficking offense.    The presence of the pistol in an open bag on

the floorboard of the truck satisfies both the movement and ready


                                   2
accessibility requirements for a conviction under the carrying

prong of the statute.   See United States v. Wainuskis, 138 F.3d

183, 186-87 & n.12 (5th Cir. 1998).   Ybarra-Rodriguez also argues

that if the evidence was insufficient to sustain his conviction on

the drug-trafficking offense, his firearms conviction also must

fail.   As discussed above, the evidence was sufficient to convict

Ybarra-Rodriguez of the drug trafficking offense.   Therefore, we

conclude that the evidence also was sufficient to support this

conviction.

     AFFIRMED.




                                 3